Hub Group, Inc. Reports Record Third Quarter 2007 Earnings DOWNERS GROVE, IL, October 22, 2007, Hub Group, Inc. (NASDAQ: HUBG) today reported record income for the quarter ended September 30, 2007 of $16.6 million, a 23% increase versus income for the third quarter of 2006. Hub Group’s diluted earnings per share was $0.42 for the third quarter of 2007.This represents an increase of 27% compared to last year's third quarter diluted earnings per share of $0.33.Hub Group’s operating margin increased to 5.9% in 2007 from 5.1% in 2006 due to improved operational efficiencies and cost controls. Hub Group’s revenue decreased 3.3% to $417.8 million compared to $432.0 million in the third quarter of 2006.Third quarter intermodal revenue decreased 4.9% to $303.3 million.The decrease was attributable to a 2% volume decline and a 3% decrease related to price and mix.Truck brokerage revenue was flat at $77.1 million this quarter.Third quarter logistics revenue increased 4.1% to $37.4 million.Gross margin increased 0.3% to $57.5 million compared to the third quarter of 2006. Hub Group also announced that it has terminated its acquisition of DNJ Transportation.The closing was expected to occur around the beginning of October but was subject to certain conditions and approvals.Several of these conditions were not met and therefore Hub elected not to proceed with the transaction. FULL YEAR 2007 We expect that the earnings for 2007 will be within a range of $1.39 to $1.44 per diluted share. CONFERENCE CALL Hub will hold a conference call at 5:00 p.m. Eastern Time (4:00 p.m. Central Time) on Monday, October 22, 2007 to discuss its third quarter results. Hosting the conference call will be David P. Yeager, Vice-Chairman and Chief Executive Officer and Terri A. Pizzuto, Executive Vice-President, Chief Financial Officer and Treasurer. This call is being webcast by Thomson/CCBN and can be accessed through the Investors link at Hub Group's Web site at http://www.hubgroup.com or individual investors can access the audio webcast at http://www.earnings.com and institutional investors can access the webcast at http://www.streetevents.com . The webcast is listen-only. Those interested in participating in the question and answer session should follow the telephone dial-in instructions below. To participate in the conference call by telephone, please call ten minutes early by dialing (866) 700-6293. The conference call participant code is 38099567. The call will be limited to 60 minutes, including questions and answers. An audio replay will be available through the Investors link on the Company's Web site at http://www.hubgroup.com. This replay will be available for 30 days. ABOUT HUB GROUP: Hub Group, Inc. is a leading asset light freight transportation management company providing comprehensive intermodal, truck brokerage and logistics services. The Company operates through a network of over 30 offices throughout the United States, Canada and Mexico. CERTAIN FORWARD-LOOKING STATEMENTS: Statements in this press release that are not historical, including statements about Hub Group's or management's earnings guidance, intentions, beliefs, expectations, representations, projections, plans or predictions of the future, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are inherently uncertain and subject to risks. Such statements should be viewed with caution. Actual results or experience could differ materially from the forward-looking statements as a result of many factors. Factors that could cause actual results to differ materially include the factors listed from time to time in Hub Group's SEC reports including, but not limited to, the annual report on Form 10-K for the year ended December 31, 2006 and the report on Form 10-Q for the periods ended March 31, 2007 and June 30, 2007.Hub Group assumes no liability to update any such forward-looking statements. SOURCE: Hub Group, Inc. CONTACT: Amy Lisek of Hub Group, Inc., +1-630-795-2214 HUB GROUP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) Three Months Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Revenue $ 417,842 $ 432,009 $ 1,212,704 $ 1,184,069 Transportation costs 360,332 374,673 1,040,770 1,023,869 Gross margin 57,510 57,336 171,934 160,200 Costs and expenses: Salaries and benefits 22,100 23,965 71,887 71,271 General and administrative 9,596 9,890 31,415 28,585 Depreciation and amortization 1,080 1,642 3,455 5,029 Total costs and expenses 32,776 35,497 106,757 104,885 Operating income 24,734 21,839 65,177 55,315 Other income (expense): Interest expense (33 ) (22 ) (78 ) (65 ) Interest income 711 670 1,967 1,668 Other, net 24 7 82 63 Total other income 702 655 1,971 1,666 Income from continuing operations before provision for income taxes 25,436 22,494 67,148 56,981 Provision for income taxes 8,828 9,000 25,346 22,795 Income from continuing operations 16,608 13,494 41,802 34,186 Discontinued operations: Income from discontinued operations of HGDS - - - 1,634 Provision for income taxes - - - 653 Income from discontinued operations - - - 981 Net income $ 16,608 $ 13,494 $ 41,802 $ 35,167 Basic earnings per common share Income from continuing operations $ 0.43 $ 0.34 $ 1.07 $ 0.85 Income from discontinued operations $ - $ - $ - $ 0.02 Net income $ 0.43 $ 0.34 $ 1.07 $ 0.87 Diluted earnings per common share Income from continuing operations $ 0.42 $ 0.33 $ 1.06 $ 0.83 Income from discontinued operations $ - $ - $ - $ 0.02 Net income $ 0.42 $ 0.33 $ 1.06 $ 0.85 Basic weighted average number of shares outstanding 38,777 39,773 39,026 40,246 Diluted weighted average number of shares outstanding 39,230 40,572 39,511 41,161 HUB GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) September 30, 2007 December 31, 2006 ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ 39,824 $ 43,491 Accounts receivable Trade, net 181,601 158,284 Other 11,296 8,369 Prepaid taxes 86 2,119 Deferred taxes 4,207 3,433 Prepaid expenses and other current assets 5,244 4,450 TOTAL CURRENT ASSETS 242,258 220,146 Restricted investments 5,116 3,017 Property and equipment, net 29,477 26,974 Other intangibles, net 7,168 7,502 Goodwill, net 225,448 225,448 Other assets 1,440 1,461 TOTAL ASSETS $ 510,907 $ 484,548 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable Trade $ 129,986 $ 117,676 Other 6,091 6,839 Accrued expenses Payroll 12,484 18,294 Other 35,742 26,617 Related party payable - 5,000 TOTAL CURRENT LIABILITIES 184,303 174,426 Non-current liabilities 13,400 7,691 Deferred taxes 42,248 43,587 STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value;2,000,000 shares authorized;no shares issued or outstanding in 2007 and 2006 - - Common stock Class A:$.01 par value;97,337,700 shares authorized in 2007; 41,224,792 shares issued and 38,217,278 outstanding in 2007; 47,337,700 shares authorized in 2006;41,224,792 shares issued and 38,943,122 outstanding in 2006 412 412 Class B:$.01 par value; 662,300 shares authorized; 662,296 shares issued and outstanding in 2007 and 2006 7 7 Additional paid-in capital 176,317 179,203 Purchase price in excess of predecessor basis, net of tax benefit of $10,306 (15,458 ) (15,458 ) Retained earnings 188,045 146,243 Treasury stock; at cost, 3,007,514shares in 2007 and 2,281,670 shares in 2006 (78,367 ) (51,563 ) TOTAL STOCKHOLDERS' EQUITY 270,956 258,844 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 510,907 $ 484,548 HUB GROUP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Income from continuing operations $ 41,802 $ 34,186 Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization 5,475 6,410 Deferred taxes 3,178 12 Compensation expense related to share-based compensation plans 2,893 2,649 Gain on sale of assets (156 ) (31 ) Changes in operating assets and liabilities excluding effects of purchase transaction: Restricted investments (2,099 ) (1,163 ) Accounts receivable, net (26,244 ) (6,325 ) Prepaid taxes 2,033 5,295 Prepaid expenses and other current assets (794 ) (1,202 ) Other assets 21 234 Accounts payable 11,562 13,904 Accrued expenses 3,315 9,152 Non-current liabilities 418 - Net cash provided by operating activities 41,404 63,121 Cash flows from investing activities: Proceeds from sale of equipment 715 228 Purchases of property and equipment (8,203 ) (5,247 ) Cash used in acquisition of Comtrak, Inc. (5,000 ) (39,942 ) Proceeds from the disposal of discontinued operations - 12,203 Net cash used in investing activities (12,488 ) (32,758 ) Cash flows from financing activities: Proceeds from stock options exercised 703 1,924 Purchase of treasury stock (37,142 ) (45,191 ) Excess tax benefits from share-based compensation 3,856 7,897 Net cash used in by financing activities (32,583 ) (35,370 ) Cash flows from operating activities of discontinued operations - 1,848 Cash flows used in investing activities of discontinued operations - (38 ) Net cash provided by discontinued operations - 1,810 Net decrease in cash and cash equivalents (3,667 ) (3,197 ) Cash and cash equivalents beginning of period 43,491 36,133 Cash and cash equivalents end of period $ 39,824 $ 32,936
